Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 7/11/22 are acknowledged; claims 1-21 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claes et al. (US 20210033446; PCT filed Feb. 6, 2019) in view of Riess et al. (US 20120222500).
CLAIM 1:  Claes discloses an underwater monitoring system.  The system comprises a first vented pipe (210) configured to house a sensor (10) and a second vented pipe (210; see Fig. 11 showing plurality) configured to house a second sensor (Fig. 11).  The first and second pipe are aligned sustainably parallel to each other in substantially the same plane and are spaced sufficiently apart to facilitate water circulation through the first vented pipe and the second vented pipe (Fig. 11).  The first vented pipe comprises vents located adjacent the sensor to be housed in the first vented pipe wherein said first pipe vents are configured to exchange water between the interior and the exterior of the first vented pipe (see paragraph 0120 discussing apertures); and wherein the second vented pipe comprises vents located adjacent the second sensor to be housed in the second vented pipe wherein said second pipe vents are configured to exchange water between the interior and the exterior of the second vented pipe (paragraph 0120).
Claes fails to disclose a central anchor stake pipe; said first vented pipe is connected to the central anchor stake pipe on a first side; said second vented pipe is connected to the central anchor stake pipe on a second side; the central anchor stake pipe arranged in the plane with the pipes.
Riess discloses an underwater sensor system.
Riess discloses a plurality of sensors (10) connected to a central anchor stake (W) as shown in Figure 6B.  The sensors and stake are connected such that the stake has a sensor on opposite sides and the stake in parallel and in plane with the two sensors.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Claes to be anchored and arranged as in Riess as described in the claim as a combination of known prior art elements as Reiss teaches the use of the anchor will keep the sensors in the desired location and orientation (see paragraph 0048).
CLAIM 2:  The first vented pipe comprises a top plate (230) configured to hold the sensor within the first vented pipe (paragraph 0119).
CLAIM 3:  The second vented pipe comprises a second top plate configured to hold the second sensor within the second vented pipe (230, shown in Fig. 11).
CLAIM 4:  The first vented pipe comprises a marine cleat (apertures can be tied to).
CLAIM 5:  The second vented pipe comprises a marine cleat (see claim 4).
CLAIM 6:  The first vented pipe, the central anchor stake pipe, and the second vented pipe are connected with a substantially perpendicular connecting mechanism that extends through the first vented pipe, through the central anchor stake pipe, and through the second vented pipe (shown in Riess with bracket 330).
CLAIM 7:  The Combination fails to disclose wherein the substantially perpendicular connecting mechanism is attached to the first vented pipe, the central anchor stake pipe, and the second vented pipe with a bolt and a corresponding toothed, recessed T-nut.
Examiner takes official notice that bolts and T-nuts are known in the art as a means of connecting elements.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Combination to be connected via a well known bolt and T-nut as described in the claims as a combination of known prior art elements in which the bolt and nut would perform the known function of securing elements together.  Further, the use of the bolt would assure the elements are in the described orientation.  
CLAIM 8:  Riess discloses a second substantially perpendicular connecting mechanism that extends through the first vented pipe, through the central anchor stake pipe, and through the second vented pipe (see Figures 6B, 6C showing second bracket 330).
CLAIM 9:  The substantially perpendicular connecting mechanism that extends through the first vented pipe, through the central anchor stake pipe, and through the second vented pipe is near the top of the underwater monitoring system and the second substantially perpendicular connecting mechanism is near the bottom of the underwater monitoring system (see Riess Figures 6B, 6C).
CLAIM 10:  Claes discloses the first and second pipes are comprised of PVC (see paragraph 0105).
CLAIM 11:  The central anchor stake pipe comprises opposing apertures of sufficient size to insert an installation handle (see Riess, Figures 6B, 6C showing handle on weight; handle would enter apertures).
CLAIM 12:  The first vented pipe comprises a first bottom plate with a drainage opening, the second vented pipe comprises a second bottom plate with a second drainage opening, or any combination thereof (see Claes, paragraph 0120).
CLAIM 13:  The first vented pipe comprises a top plate (230) comprising a fastener for holding a line (231) to attach the sensor within the first vented pipe, wherein the second vented pipe comprises a top plate comprising a fastener for holding a line to attach the sensor within the second vented pipe (see Fig. 11 showing same setup).
CLAIM 14:  At least one of the top plates comprises a handle (paragraph 0119; extending outside the body).
CLAIM 15:  Claes discloses at least one sensor (101).
CLAIM 16:  A float (220) for determining location of the underwater monitoring system.
CLAIM 17:  The central anchor stake is configured to house an interior sensor (see Reiss disclosing placing sensors on the central line).
CLAIM 18:  Claes discloses an underwater monitoring system comprising a vented pipe (210) having an interior and an exterior wherein the vented pipe is configured to house an interior sensor (Fig. 11) and wherein the vents on the vented pipe are configured to exchange water between the interior and the exterior while protecting the interior sensor (paragraph 0120), and wherein the vented pipe comprises vents located adjacent the interior sensor to be housed in the vented pipe (paragraph 0120).
Riess discloses an anchor stake connected to a sensor underwater.
CLAIM 19:  The vented pipe comprises a top plate (230) comprising a fastener for holding a line (231) to attach the sensor and a bottom plate with a drainage opening (paragraph 0120).
CLAIM 20:  Claes discloses one or more marine cleats (see claim 4).
CLAIM 21:  Claes discloses a second vented pipe (Fig. 11).
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 7/11/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679